COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 IN THE MATTER OF J. A. C., A                                       No. 08-19-00042-CV
 JUVENILE,                                         §
                                                                       Appeal from the
                               Appellant.          §
                                                                      65th District Court
                                                   §
                                                                  of El Paso County, Texas
                                                   §
                                                                        (TC# 1800828)
                                                   §

                                              ORDER

        The Appellant's Brief was due on April 6, 2020. As of this date, no Appellant’s Brief has
been filed. The Court has already referred this matter for hearings in the trial court twice before.
On April 16, 2020, this Court received a record from a trial hearing held March 5, 2020, in which
Joshua Spencer, counsel for appellant J.A.C., stated:

MR. SPENCER: . . . Judge, I anticipate that I should have a brief filed with the 8th Court by the 5th
[of March], and so that is -- that is my timeline. I've already prepped everything to -- to complete
my brief. And so just so that the Court is aware, I'm preparing an Anders brief so essentially it's just
that there's no error in this appeal or in this -- in the proceedings.

       The Court ORDERS Joshua Spencer, counsel for appellant J.A.C., to file a response (either
the appellate brief accompanied by a motion for leave to file the brief out-of-time or else an
explanation as to why the appellate brief has not been filed) within 7 DAYS of this order.

        Failure to respond to this order will result in the Court referring this matter to the trial court
for possible appointment of new counsel and other orders as necessary.

        IT IS SO ORDERED this 27th day of April, 2020.

                                                         PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.